This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A13-2089

                        Federal Home Loan Mortgage Corporation,
                                      Respondent,

                                           vs.

                                     Robi J. Briggs,
                                      Appellant.

                                   Filed July 14, 2014
                                        Affirmed
                                   Bjorkman, Judge


                              Carver County District Court
                                File No. 10-CV-13-606

Curt N. Trisko, Schiller & Adam, P.A., St. Paul, Minnesota (for respondent)

William B. Butler, Butler Liberty Law, LLC, Minneapolis, Minnesota (for appellant)

         Considered and decided by Bjorkman, Presiding Judge; Ross, Judge; and Reilly,

Judge.

                         UNPUBLISHED OPINION

BJORKMAN, Judge

         Appellant homeowner challenges summary judgment in this eviction proceeding,

arguing that respondent lacks standing and that the underlying mortgage foreclosure was

invalid. We affirm.
                                           FACTS

       This eviction action follows a foreclosure on appellant Robi Briggs’s real property

in Waconia. Bank of America held a mortgage on the property and began a foreclosure-

by-advertisement proceeding when Briggs defaulted on her payments. At the sheriff’s

sale on October 1, 2012, the bank was the successful bidder and obtained title to the

property. The bank assigned the sheriff’s certificate of sale to respondent Federal Home

Loan Mortgage Corporation (Freddie Mac), subject to the expiration of the redemption

period on April 1, 2013, and filed and recorded the assignment with the county recorder.

Briggs did not redeem the property and continued to reside on the property after the

redemption period expired. On May 14, 2013, Freddie Mac commenced this action.

Freddie Mac moved for summary judgment, which the district court granted. This appeal

follows.

                                      DECISION

I.     Freddie Mac has standing to bring an eviction action.

       Standing is a legal question, which we review de novo. Builders Ass’n of Minn. v.

City of St. Paul, 819 N.W.2d 172, 176 (Minn. App. 2012). Standing requires a party to

demonstrate a personal stake in a justiciable controversy. Id. A sufficient stake may

exist “if the party has suffered an injury-in-fact or if the legislature has conferred standing

by statute.” Olson v. State, 742 N.W.2d 681, 684 (Minn. App. 2007) (quotation omitted).

       Briggs argues that Freddie Mac lacks standing because the bank did not have a

legal interest in the property at the time it purported to assign its interest in the sheriff’s




                                              2
certificate.1 We disagree. As the holder of the sheriff’s certificate, upon expiration of the

redemption period, Freddie Mac owned all right, title, and interest of the mortgagor in the

property. Minn. Stat. §§ 580.12, .19 (2012). As the property owner, Freddie Mac has an

interest in resolving the conflict of who is entitled to present possession of the property,

and has standing under the eviction statute to bring this action.            See Minn. Stat.

§ 504B.285, subd. 1(1)(ii) (2012). Moreover, to the extent Briggs’s standing argument

challenges the foreclosure process itself, it is not properly raised in this proceeding. See

Deutsche Bank Nat’l Trust Co. v. Hanson, 841 N.W.2d 161, 164 (Minn. App. 2014)

(“Parties generally may not litigate related claims in an eviction proceeding.”);

AMRESCO Residential Mortg. Corp. v. Stange, 631 N.W.2d 444, 445-46 (Minn. App.

2001) (affirming dismissal of claims related to underlying foreclosure in eviction action

because challenges to the validity of the mortgage or foreclosure process could be raised

in a separate proceeding).

II.    Freddie Mac is entitled to summary judgment.

       Summary judgment is proper “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits . . . show that there is

no genuine issue as to any material fact and that either party is entitled to a judgment as a

matter of law.” Minn. R. Civ. P. 56.03. On appeal from summary judgment, we review

the evidence de novo, in a light most favorable to the nonmoving party. Valspar

Refinish, Inc. v. Gaylord’s, Inc., 764 N.W.2d 359, 364 (Minn. 2009).

1
 Briggs argues the bank previously assigned the mortgage to Freddie Mac, and thus did
not have authority to make a bid at the sheriff’s sale or assign its interest in the associated
sheriff’s certificate to Freddie Mac.

                                              3
       An eviction proceeding is a “summary court proceeding to remove a tenant or

occupant from or otherwise recover possession of real property.”                Minn. Stat.

§ 504B.001, subd. 4 (2012). To prevail in an eviction action based on a foreclosed

mortgage, a party must show that (1) the other party remains on the real property, (2) the

mortgage has been foreclosed, (3) the time for redemption has expired, and (4) the

plaintiff is entitled to possession of the property. Minn. Stat. § 504B.285, subd. 1 (2012).

When a foreclosure sale occurs, the sheriff’s certificate is the record of sale, and provides

prima facie evidence that all the requirements of law have been complied with, and that

the purchaser or its assignee has obtained title. Minn. Stat. §§ 580.12, .19.

       Briggs argues that Freddie Mac is not entitled to summary judgment because the

foreclosure was invalid. We are not persuaded. Briggs obtained a loan to purchase the

property, signed a promissory note and mortgage to secure it, and ultimately defaulted on

her payment obligations. The bank foreclosed the mortgage, purchased the property at

the foreclosure sale, and assigned the sheriff’s certificate to Freddie Mac subject to the

redemption period. Briggs does not dispute that she did not redeem the property and did

not vacate the property at the end of the redemption period. The only arguments Briggs

makes in opposing eviction are challenges to the underlying foreclosure. As we noted

above, these challenges are generally outside the scope of an eviction action.           See

AMRESCO Residential Mortg. Corp., 630 N.W.2d at 445-46. And the extremely narrow

exception to this rule, available only when “the eviction action presents the only forum

for litigating these claims,” Fraser v. Fraser, 642 N.W.2d 34, 41 (Minn. App. 2002),

does not apply here. Briggs has availed herself of numerous opportunities in state and


                                             4
federal court to challenge the foreclosure process. Freddie Mac is entitled to an eviction

judgment as a matter of law.

      Affirmed.




                                            5